Citation Nr: 1631833	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  03-26 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for tinea pedis, tinea versicolor and tinea cruris.

4.  Entitlement to an effective date prior to January 16, 2009, for the award of a 30 percent disability evaluation for irritable bowel syndrome (IBS).

5.  Entitlement to an evaluation in excess of 30 percent for IBS.

6.  Entitlement to a disability evaluation in excess of 50% for posttraumatic stress disorder (PTSD).  

7.  Entitlement to an evaluation in excess of 40% for fibromyalgia.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cholecystectomy (claimed as gall bladder removal).

9.  Entitlement to service connection for cholecystectomy (claimed as gall bladder removal) as secondary to service- connected IBS.

10.  Entitlement to service connection for disability claimed as memory loss.

11.  Entitlement to service connection for disability claimed as "mental disorder," apart from the service-connected PTSD.

12.  Entitlement to service connection for peptic ulcer disease as secondary to service-connected IBS.

13.  Entitlement to service-connection for esophageal spasm as secondary to service-connected IBS.

14.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for muscle tension headaches.

15.  Entitlement to service connection for headaches as secondary to service-connected fibromyalgia. 

16.  Entitlement to an effective date prior to January 16, 2009, for the grant of service connection for erectile dysfunction and special monthly compensation on account of loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991.  He also had additional unverified service in the Arkansas Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from April 2002, July 2009 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas.  

Despite any determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

In October 2013, the Board remanded the claims of entitlement to service connection for bronchitis, sinusitis and connection for tinea pedis, tinea versicolor and tinea cruris.

The issues of entitlement to service connection for bronchitis, entitlement to service connection for sinusitis, entitlement to service connection for tinea pedis, tinea versicolor and tinea cruris, entitlement to service connection for disability claimed as memory loss, entitlement to service connection for disability claimed as "mental disorder," apart from the service-connected PTSD, entitlement to a disability evaluation in excess of 50% for PTSD, entitlement to service connection for cholecystectomy as secondary to IBS, entitlement to service connection for peptic ulcer disease as secondary to IBS , entitlement to service connection for esophageal spasm as secondary to IBS, and entitlement to an effective date prior to January 16, 2009, for the grant of service connection for erectile dysfunction and special monthly compensation on account of loss of use of a creative organ, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction  (AOJ).

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveal VA treatment records were associated with the Virtual VA system in July 2016.  However, a review of these records contains no relevant information as to the disabilities addressed herein, other than documenting a history thereof, which is already reflected in the records considered.  Although recent VA treatment records were associated with the claims file after the Statement of the Case, remand is not required as the records are irrelevant to the claims decided herein.


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased evaluation of IBS on January 16, 2009; prior to January 16, 2009, there are no written communications that may be construed as a formal or informal claim for an increased evaluation of IBS and an increase in severity is not factually ascertainable within a year prior to the date VA received his claim.

2.  The Veteran is receiving the maximum schedular rating for IBS.

3.  Throughout the course of the present claim and appeal, the established rating criteria for IBS have reasonably described the Veteran's disability level and symptomatology thereof, i.e. severe disability manifested by diarrhea, with more or less constant abdominal distress.

4.  The Veteran is receiving the maximum schedular rating for fibromyalgia.

5.  Throughout the course of the present claim and appeal, the established rating criteria for fibromyalgia have reasonably described the Veteran's disability level and symptomatology of his fibromyalgia, i.e. constant, or nearly constant, widespread musculoskeletal pain and tender points, fatigue, sleep disturbance, paresthesias, headaches, and anxiety, refractory to therapy.

6.  In an unappealed March 2007 decision, the Board denied the Veteran's claim of entitlement to service connection of cholecystectomy (gall bladder removal).

7.  Evidence received since the March 2007 Board decision is new and material and raises a reasonable possibility of substantiating the claim of service connection of cholecystectomy.  

8.  In an unappealed November 1997 rating decision, the RO denied entitlement to service connection for muscle tension headaches due to undiagnosed illness and in an unappealed April 2002 rating decision the RO continued the denial on these grounds, and declined to reopen the claim.  

9.  Evidence received since the April 2002 rating is new and raises a reasonable possibility of substantiating the claim of service connection for headaches.

10.  The preponderance of the evidence weighs against finding that the Veteran has a current headache disability, apart from the symptoms associated with his service-connected fibromyalgia; his headache symptoms are contemplated in the currently assigned 40 percent schedular rating for fibromyalgia.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 16, 2009, for the award of a 30 percent rating for IBS have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400 (2015).

2.  The criteria for a rating in excess of 30 percent for IBS have not been met and referral for extraschedular evaluation is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.40, 4.45, 38 C.F.R. § 4.114, Diagnostic Code 7319 (2015).
3.  The criteria for a rating in excess of 40 percent for a fibromyalgia have not been met and referral for extraschedular evaluation is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.40, 4.45, 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2015).

4.  The March 2007 Board decision denying service connection for cholecystectomy (gall bladder removal) is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

5.  Since the March 2007 Board decision, new and material evidence to reopen the claim for service connection of cholecystectomy (gall bladder removal) has been received and the claim is reopened.  38 C.F.R. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2015).

6.  The RO's April 2002 rating decision declining to reopen the claim of entitlement to service connection of muscle tension headaches is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

7.  Since the April 2002 rating decision, new and material evidence to reopen the claim for service connection of  muscle tension headaches has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

8.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Considering the favorable outcome detailed below as to reopening of the Veteran's claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in March 2009 and May 2009.  In April, June and October 2011 letters, the Veteran was informed of the evidence and information necessary to substantiate claims for service connection on a secondary basis, and the claims were readjudicated in a May 2013 statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions pertaining to the etiology and severity of the disabilities on appeal.  Any dates of ACDUTRA or INACDUTRA are irrelevant to the issues decided herein.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render informed determinations, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

New and Material Claims

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence.  "Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required "as to each previously unproven element of a claim."  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary. If the McLendon standard is met, the claim should be reopened.  See Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In a March 2007 decision, the Board denied entitlement to service connection for the removal of the Veteran's gall bladder, inter alia, on the grounds that the disability was not related to, or incurred in, service.  The Veteran did not appeal that determination, and it is final.  Accordingly, new and material evidence is required in order to reopen the claim.

Since the March 2007 decision, numerous pieces of evidence have been associated with the claims file.  The Veteran now claims that his gall bladder removal (cholecystectomy) is either caused or aggravated by his service-connected IBS.  At the time of the March 2007 Board decision, service-connection was in effect for IBS; however, neither the Veteran nor the evidence raised any plausible assertion of secondary service connection.  

Notably, following the Veteran's claim, he was afforded a VA examination in November 2009 to address his IBS.  The examiner noted the history of cholecystectomy, and remarked that this disability likely aggravated the Veteran's IBS by manifestations of loose stool.  The examiner went on to render a negative etiological opinion related to causation or aggravation of the cholecystectomy by way of service-connected IBS.  However, in objectively viewing the evidence, the suggestion of an association between IBS and the cholecystectomy is new and material evidence.  Accordingly, the claim is reopened.  The underlying claim is addressed below.

In an unappealed November 1997 rating decision, the RO denied entitlement to service connection for muscle tension headaches due to undiagnosed illness, due to the Veteran's Gulf War service.  The RO continued this denial, in an April 2002 rating on the grounds that no new and material evidence had been submitted.  

Since the April 2002 rating, service connection was established for fibromyalgia.  As discussed below, this disability manifests by headaches.  Evidence of record shows that there is a relationship between service-connected fibromyalgia and headaches.  Thus, since the April 2002 rating decision, new and material evidence has been received and the claim is reopened.  The underlying claim is addressed below along with the evaluation of fibromyalgia, also on appeal.  

IBS, Effective Date of Increase and Disability Evaluation

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's IBS is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under Diagnostic Code 7319, a noncompensable rating is assignable for mild irritable colon syndrome; disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is assignable for moderate irritable colon syndrome; frequent episodes of bowel disturbance with abdominal distress.  A 30 percent evaluation is assignable for severe irritable colon syndrome; diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.

The Veteran was awarded the maximum schedular evaluation for IBS effective January 16, 2009, the date VA received his claim for an increased evaluation.  He seeks an effective date prior to this date for the award of the 30% evaluation, as well as a higher disability evaluation.  

By way of background, the Board notes that the Veteran was awarded a 10 percent initial evaluation for IBS in a March 2004 rating decision.  There is no indication of any intent to appeal this determination within the year following it.  There is also no indication of any intent to seek an increased evaluation for IBS until the communication received by VA on January 16, 2009.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a) (West 2014).  The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

With regard to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

Title 38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  The earliest date that it is factually ascertainable that an increase in disability occurred may be assigned if the request for an increase is received within one year from such date, otherwise, the date of receipt of claim must be assigned.  See 38 C.F.R. § 3.400(o)(2).

In the present case, the Veteran filed his claim for an increased evaluation of IBS on January 16, 2009.  No communication indicating an intent to seek an increased evaluation appears before this date.  Even a review of VA treatment records does not reflect an informal claim for increased benefits under 38 C.F.R. § 3.157 (2015).  No increase in severity is factually ascertainable within the year prior to the date of the claim, as well, as medical records, while noting a history of IBS, do not reflect any indication of an increase in severity.  Thus, January 16, 2009, the date VA received the claim for increase, is the earliest effective date that can be assigned for the award of the maximum 30 percent schedular evaluation.

The Veteran has been awarded the maximum schedular evaluation of 30 percent for IBS, effective January 16, 2009.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  Thus, the only means of attaining a higher evaluation is through the award of an extraschedular evaluation.  

The Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's signs and symptoms of severe disability manifested by diarrhea, with more or less constant abdominal distress, are contemplated by the schedular criteria.  38 C.F.R. § 4.114, Diagnostic Code 7319.  VA examinations in April and November 2009 and reflected loose stools and diarrhea, with more or less constant abdominal distress and cramping.  At examination in March 2011, the examiner noted similar complaints.  Accordingly, the Board finds that the disability picture is not exceptional and the available schedular evaluation is adequate to rate the manifestations of the disability.

Fibromyalgia Disability Evaluation

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, fibromyalgia is rated 10 percent disabling when continuous medication is required for control.  A 20 percent rating is assigned when it is episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A maximum 40 percent rating is assigned when there is widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms: that are constant, or nearly so, and refractory to therapy.  A note under Diagnostic Code 5025 states that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spin, or low back) and the extremities.

The Veteran's service-connected fibromyalgia is currently assigned the maximum schedular rating of 40 percent; an increased rating is available only through the application of the extraschedular rating provisions.

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1).  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

In addressing the first step of the Thun analysis, the Board finds that the Veteran's fibromyalgia picture is reasonably contemplated by the assigned schedular evaluation; therefore, the rating is adequate and referral for extraschedular consideration is not required.  In this regard, the Board notes that the Veteran's disability picture related to fibromyalgia, is exhibited by symptomatology outlined in the rating criteria, i.e. constant, or nearly constant, widespread musculoskeletal pain and tender points, fatigue, sleep disturbance, paresthesias, headaches, and anxiety, refractory to therapy.  VA examination in April 2009 reflected widespread muscle pain, tenderness and stiffness, as well as excessive fatigue, with sleep impairment, headaches, anxiety and paresthesias.  VA examination in March 2011 reflects identical impressions.  Thus, the Board finds that the established rating criteria providing for a maximum 40 percent evaluation set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5025 reasonably describe the level of severity and symptomatology of the Veteran's service-connected fibromyalgia.  See Thun, 22 Vet. App. at 115.  This has been true throughout the course of the claim and appeal.  Accordingly, entitlement to an evaluation in excess of 40 percent must be denied and extraschedular referral is not warranted.

Combined Effect

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service connected for several service-connected disabilities, including those evaluated herein.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, referral for consideration of entitlement to an extraschedular evaluation is not warranted.

Headaches, Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks entitlement to service connection for headaches.  Service connection for fibromyalgia was established effective September 9, 2003, and a 40 percent disability rating was assigned.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, a 40 percent schedular rating for fibromyalgia specifically contemplates widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's like-symptoms that are constant, or nearly so, and refractory to therapy.

The Veteran was afforded a VA examination for fibromyalgia in November 2009, at which time he reported current symptoms associated with his fibromyalgia including headaches that the examiner specifically attributed to fibromyalgia.  VA examination in March 2011 reflects an assessment of "migraine headaches," as part of the Veteran's fibromyalgia.  Subsequent VA records reflect assessment of tension headaches, as well.  

Although the Board acknowledges that the Veteran has received intermittent treatment for symptoms related to headaches, it is noted that, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

In this case, the Veteran's headaches have been considered as part of the symptomatology of his service-connected fibromyalgia.  A review of the VA examinations, the rating decision on appeal and the SOC, shows that these symptoms were considered in  assigning the 40 percent disability evaluation for fibromyalgia.  Further, the VA examinations have clearly related headaches to fibromyalgia, and no other competent evidence indicates that headache symptoms are caused by a disability separate from the fibromyalgia for which service connection can be granted.

Accordingly, in consideration of the foregoing, the Board concludes that the Veteran is not entitled to a separate disability rating for a headaches, because the evidence of record establishes that his current disability rating for fibromyalgia contemplates such symptomatology.  38 C.F.R. § 4.14.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for cholecystectomy (claimed as gall bladder removal), and the claim is reopened; to this extent only is the appeal granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for muscle tension headaches and the claim is reopened; to this extent only is the appeal granted.

Entitlement to an effective date prior to January 16, 2009, for the award of a 30 percent disability evaluation for IBS is denied.

Entitlement to an evaluation in excess of 30 percent for IBS is denied, and referral for extraschedular consideration is not warranted.

Entitlement to an evaluation in excess of 40 percent for fibromyalgia is denied, and referral for extraschedular consideration is not warranted.

Entitlement to service connection for headaches is denied.


REMAND

In October 2013, the Board remanded the claims for service connection of bronchitis, sinusitis, and tinea pedis, tinea versicolor and tinea cruris.  The Board directed the AOJ to verify the Veteran's Arkansas Army National Guard service, and obtain any outstanding service records, to include any from the National Guard.  Following that development, the AOJ was to schedule the Veteran for VA examinations to address the etiology of the claimed disabilities.  

In June 2015, the Veteran was afforded VA examinations to address bronchitis and sinusitis, but he was not apparently scheduled for examinations to address tinea pedis, tinea versicolor and tinea cruris.  The examination reports reflect note assessments of both sinusitis and bronchitis.  With respect to the sinusitis examination, the examiner rendered no opinion remarking that the Veteran had no recollection of the claim.  In terms of bronchitis, the examiner rendered a negative etiological opinion.  

The AOJ also obtained records related to the Veteran's Arkansas Army National Guard service, including service medical and personnel records.  The AOJ was provided a summary of retirement points, but did not verify the Veteran's periods of active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) with respect to his National Guard service in the Arkansas Army National Guard.

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271.  While the Board regrets additional delay in this case, the claims of entitlement to service connection for sinusitis and tinea pedis, tinea versicolor and tinea cruris must be remanded to afford the Veteran VA examinations that address the Board's requested opinions.

Moreover, following the development undertaken, the AOJ did not readjudicate the claims remanded by the Board in October 2013.  The AOJ will furnish the appellant and his representative, if any, a Supplemental Statement of the Case if the agency of original jurisdiction receives additional pertinent evidence after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board.  38 C.F.R. § 19.31 (2015).  Accordingly, a remand is necessary for issuance of a Supplemental Statement of the Case.

In the July 2009 rating decision, the RO continued a 50 percent schedular evaluation for the Veteran's service-connected PTSD.  In doing so, the RO afforded the Veteran VA examinations in May 2009 and April 2011.  In March 2013, the RO issued a Statement of the Case (SOC) continuing this evaluation.  The Veteran also claims memory loss, as well as other "mental disorder."  The April 2011 examnination report reflected that the Veteran's memory appeared intact.  PTSD was made as the sole diagnosis during each examination.  

Notably, VA treatment records reflect assessment of neurotic depression.  The RO recognized such, and in the March 2013 SOC considered depression in the evaluation of the service-connected PTSD.  However, neither VA examination addresses this diagnosis.  

The Veteran was last afforded a VA examination to address the severity of his PTSD in April 2011, or about 5 years ago.  The examination reports reflect depressed mood, but neither addresses neurotic depression.  Although the RO has considered depressive symptoms in the evaluation of PTSD, a separately diagnosed mental disability is possibly subject to service connection. 

Ordinarily, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  However, given the diagnosis of neurotic depression, and the failure of the opinions to address it, the Board concludes that further VA examination is necessary to clarify this complex matter.  If the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The claims for service connection of memory loss and mentlal disorders are deferred pending development of the PTSD claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

The Veteran seeks service connection for cholecystectomy, peptic ulcer disease (PUD), esophageal spasm, all as secondary to his service-connected IBS.  Review of the record reflects a history of cholecystectomy in 2000.  VA examination in May 2011 reflects that the cholecystectomy likely aggravates the service-connected IBS by manifestation of loose bowel movements.  However, the examiner concluded that "[a]fter talking with this Veteran and examining him, it is my opinion that his status post cholecystectomy peptic ulcers, and esophageal spasms are not related to his service-connected [IBS]."  

In offering his opinion regarding the etiology of the claimed cholecystectomy peptic ulcers, and esophageal spasms, the examiner offered no rationale.   To be adequate, a medical opinion must do more than state a conclusion; rather, the medical examiner must support his or her conclusion with sufficient rationale and explanation.  Stefl v. Nicholson, 21 Vet. App. at 123 (citing Tucker v. West, 11 Vet. App. 369, 374 (1998)).  Accordingly, the examination report is returned.  38 C.F.R. § 4.2.  

In a May 2013 rating decision, the RO granted service connection for erectile dysfunction and awarded special monthly compensation on account of loss of use of a creative organ, effective January 16, 2009.  Within one year of this rating, the Veteran expressed disagreement with the assignment of the effective date of these awards.  To date, no Statement of the Case (SOC) has been issued on the matter.  Accordingly, the Board is required to remand the matter for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).
Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's periods of active service, active duty for training, and inactive duty for training with respect to his National Guard service in the Arkansas Army National Guard. Request assistance from the State Adjutant General's Office and the Service Department where necessary, including obtaining copies of orders and obtaining pay records from the appropriate state agency and/or the Defense Finance Accounting System.  Reports of retirement points do not contain the necessary information in this regard.  Perform any and all follow-up as necessary, and document negative results.

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sinusitis.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that sinusitis, or any diagnosed condition of the sinuses, is attributable to service, particularly his period of duty that involved active duty in support of Operation Desert Shield/Desert Storm from November 1990 to May 1991.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed tinea pedis, tinea versicolor and tinea cruris. The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that tinea pedis, tinea versicolor and tinea cruris is/are attributable to service, particularly his period of duty that involved active duty in support of Operation Desert Shield/Desert Storm from November 1990 to May 1991.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  After the development directed in paragraph 1 is completed to the extent possible, schedule the Veteran for appropriate VA examination(s) to determine the current nature and severity of his service-connected PTSD and the nature and etiology of any acquired psychiatric disability other than PTSD, to include neurotic depression.  The claims file must be provided to the examiner(s) for review.  All appropriate testing must be conducted.  

With respect to the Veteran's service-connected PTSD, based on a review of the claims file and the results of the Veteran's examination, the examiner(s) should be asked to distinguish between the symptomatology attributable to this disability and the symptomatology attributable to any acquired psychiatric disability other than PTSD, if possible.  The examiner(s) also should be asked to opine whether the Veteran's service-connected PTSD with depression is manifested by occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  A complete rationale must be provided for any opinion(s) expressed.

With respect to any acquired psychiatric disability other than PTSD, the examiner(s) should be asked to identify any acquired psychiatric disability/ies other than PTSD experienced by the Veteran currently and during the course of the present claim, i.e. since January 2009, if possible.  The examiner(s) then should be asked to distinguish between the symptomatology attributable to any acquired psychiatric disability other than PTSD, if diagnosed, to include neurotic depression, and the symptomatology attributable to the Veteran's service-connected PTSD if possible.  The examiner(s) further should be asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed acquired psychiatric disability other than PTSD is related to active service or any incident of such service.  The examiner(s) also should be asked to opine further whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed acquired psychiatric disability other than PTSD, was caused or aggravated (permanently worsened) by the Veteran's service-connected PTSD.  A complete rationale must be provided for any opinion(s) expressed.

5.  After the development requested above has been completed to the extent possible, the AOJ should again review the record and adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

6.  Evaluate the evidence of record, and issue a SOC to the Veteran regarding the issue of entitlement to an effective date prior to January 16, 2009, for the grant of service connection for erectile dysfunction and special monthly compensation on account of loss of use of a creative organ.  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning these matters. 38 C.F.R. § 20.302(b) (2015).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


